DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

2.	Claims 15, 17, 20, 22-25, 27-30 and 34-36 are pending.
	Claims 16, 18, 19, 21, 26 and 31-33 are cancelled.
	Claims 15, 17, 20, 22-25, 27-29 and 34 have been amended.
	Claims 35 and 36 have been added.
	Claims 15, 17, 20, 22-25, 27-30 and 34-36 are examined on the merits with species, a. one oncoprotein.

3.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Withdrawn Rejections
Claim Rejections - 35 USC § 112
4.	The rejection of claims 15, 17, 20, 22-25, 27-30 and 34 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in light of Applicants’ amendments to claims 15, 27 and 29 and corresponding arguments on page 6 submitted August 8, 2022. Claims 16, 18, 19, 21, 26 and 31-33 are cancelled.

Double Patenting
5.	The nonstatutory double patenting rejection over claims 15-34 s being unpatentable over claims 1-16 of U.S. Patent No. 10,145,851 (issued December 4, 2018) is withdrawn in light of the Terminal Disclaimer filed August 8, 2022 and its subsequent approval. Claims 16, 18, 19, 21, 26 and 31-33 are cancelled.

New and Maintained Grounds of Rejections
Claim Rejections - 35 USC § 101
6.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


7.	The claimed invention (claims 15, 17, 20, 22-25, 27-30, 34 and new claims 35 and 36) is and continues to be directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or abstract idea) without significantly more. Claims 16, 18, 19, 21, 26 and 31-33 are cancelled.
	“Applicants submit the present claims meet the requirements of 35 USC 101...[as well as] newly added claim 36 specifically requires treating the individual in accordance with
the determination of responsiveness to a drug. Claim [36] is thus patentable under the analysis of
Step 2A -Prong Two Under the Revised Guidance, in view of Vanda Pharmaceuticals Inc. v. West-
Ward Pharmaceuticals, 887 F.3d 1117 (Fed. Cir. 2018), and the June 7, 2018 memorandum to
the Patent Examining Corps”, see the Remarks submitted August 8, 2022, page 7.
Applicants further assert amendments to claim 15 and new claim 35 meet the requirements of 35 USC 101and “[u]nder the “Step 2A-Prong 1” analysis, the amended claims cannot be reasonably interpreted as a mental process at least because the amended claims recite tangible and specific operations, including at least “comparing the ratio between the paired samples using peak analysis software”. Similarly, under the “Step 2A-Prong 2” analysis, claim 15 recites additional elements that integrated the alleged judicial exception into a practical application of the alleged judicial exception, including at least “determining from the comparison of phosphoisoform ratios in said paired samples if the tumor is responsive to the drug treatment; and providing the determination to the individual’. Thus, Applicant submits that the amended claims are patent-eligible under the “Step 2A-Prong 1” and “Step 2A-Prong 2” analyses.
Additionally, Applicant submits that the amended claims are patent-eligible at least because the amended claims recite an ordered combination of physical assay operations that is neither routine nor conventional for those of skill in the art. As discussed with respect to the 103 rejections… the specific operation steps of the present claims to assess paired tumor samples for phosphoisoforms of oncoproteins in response to drug treatment, were not well understood, routine, or conventional as the earliest benefit date of the invention and amount to significantly more than any alleged judicial exception, at least because no single references discloses all the operations of the amended claims.”, see page 8 of the Remarks, paragraphs 2 and 3.  
Applicants conclude arguments noting “[c]laims 17, 20, 22-30 and 34 depend from, and include all elements of claim 15, and recite additional elements of particular advantage and utility. Applicant submits that under the Prong 2B analysis of the USPTO’s 2019 Revised Patent Subject Matter Eligibility Guidance (“Guidance”), any claims depending from claim 15 should also be found patent-eligible, even if the dependent claim were found to recite a judicial exception”, see last paragraph bridging pages 8 and 9 of Remarks.   
Applicants’ arguments and points of view have been carefully considered but fail to persuade. 
Contrary to Applicant’s assertions the amendment to claim 15 and introduction of new claims 35 and 36 do not preclude the subject matter from the instant rejection.  Furthermore, the claims do not fall squarely within the Federal Circuit’s decision in Vanda nor similar to the holdings of the Federal Circuit in the case of Vanda. Quite unlike claims of Vanda, the instant claims do not include an active administration step. There is no particular administration step that integrates the law of nature into a practical application. There is no therapy or agents set forth in the claims that are to be actively given or administered to a patient. 
Applicants’ claims read not only on detecting differences between phosphoisoforms of an oncoprotein as noted herein, but mathematical concepts and methods of organizing human activity. The newly amended method claims, as well as the new claims do not yield transformative information or amount to more than practical application of the information provided by the identification step or monitoring step of specific changes in the phosphoisoforms of the oncoprotein before and after exposure to drug treatment. The calculation, observation and comparing of ratios using peak analysis software and directing someone towards a therapeutic modality and/or apprising one of information are not regarded as applying or using a judicial exception in some meaningful way or effecting a transformation.
The claimed methods include general instruction to one of those skilled in the art to apply routine, conventional techniques when seeking to detect and quantify multiple phosphoisoforms of a single oncoprotein before and after drug exposure.  These methods amount to general instruction to one of ordinary skill in the art to apply well-understood, routine processes to possible indicators of cancer, as well as observing changes in these indicators, natural phenomena. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims are remiss of active method steps required to implement the claimed method, as well as the claimed methods are not directed to patent eligible subject matter.  Hence, the rejection is maintained and made.
The claim(s) recite(s) a method for serial monitoring of specific changes in response to therapy in protein isoforms in clinical tumor microbiopsy specimens comprising performing nanofluidic proteomic immunoassay (NIA) on paired tumor microbiopsy cellular samples from an individual for simultaneous quantification of multiple phosphoisoforms of a single oncoprotein, determining and comparing the ratio of phosphoisoforms of the protein in said paired sample from said individual using peak analysis software, wherein the paired sample from said individual comprises two samples from the same tumor before and after initiating in vivo tyrosine kinase inhibitor drug treatment (or in vitro tyrosine kinase inhibitor drug treatment) and determining from the comparison of phosphoisoform ratios in said paired samples to determine if drug treatment should be given based on responsiveness to the said drug and/or the tumor is responsive to drug treatment and relaying information to individual.  
The judicial exception is determining the changes and quantifying multiple isoforms of a single protein in a tumor microbiopsy cellular sample protein, as well as assessing the ratio of phosphoisoforms between paired samples from the individual, comprising two samples taken from the tumor at different time points (before and after initiating tyrosine kinase inhibitor drug treatment) and discerning specific changes in phosphoisoforms in response to therapy and isoform ratios in said paired samples as measured by using peak analysis software.  Moreover, the judicial exception is determining the differences in the oncoproteins’ phosphorylation pattern before and after therapy, as well as differences between different time points and prognosticating on the responsiveness of the said therapy. This judicial exception is not integrated into a practical application because gathering information and observing multiple isoforms of a single protein in a tumor microbiopsy cellular sample and determining the ratio of isoforms of the protein in said sample, as well as comparing the ratio of isoforms with a paired sample of the tumor at different time points and observing any changes between the isoforms ratios in the paired samples to prognosticate on the response to therapy required to use the correlation does not add a meaningful limitation to. This judicial exception is not integrated into a practical application because gathering information and observing differences between a biological sample from a subject and a reference standard required to use the correlation does not add a meaningful limitation to the method as they are insignificant extra-solution activity. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because it does not recite something significantly different than a judicial exception. The rationale for this determination is explained below:
	The analysis as set forth in the 2019 Guidance is as follows:
Step 1: Yes, claims are drawn to a method which is one of the four statutory
categories, a process.
Step 2A, prong 1: Yes, the claims recite/describe/set forth a judicial exception. Claims 15, 17, 20, 22-25, 27-30 and 34-36 describe the relationship between protein quantification and ratio of phosphoisoforms of the protein seemingly before and after treatment and further comparing the isoform proteins and identifying changes in protein isoforms in response to therapy measured by isoelectric focusing.  Moreover, the claims recite the relationship between level of phosphorylation and discerning whether or not the cancer cells were responsive to the therapy of interest.
Step 2A, prong 2: No, the judicial exception is not integrated into a practical application. The claims do not rely on or use the exception here. Once the difference between the oncoprotein(s) distribution patterns noted in treated cancer cells and the nontreated cancer cells is determined, one of ordinary skill in the art makes a mental determination of whether or not the cancer cells were responsive to therapy and inform the individual.  There are no additional elements or combination of additional elements to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.
Step 2B: There is no inventive concept present in the clams, see pending 103 rejections herein. The step of performing NIA to analyze the presence of oncoproteins in treated and nontreated samples is established by well understood, routine conventional methods, as well as determining whether or not clinical treatment rendered a response or not and in addition they are pre-solution activity, i.e. data gathering necessary to perform the correlation. And the mental step of comparing the information resulting from performing the NIA is not transformative. The following claims and steps (active and mental) inform one of ordinary skilled in the art the comparison and the presence/distribution of oncoprotein(s) identify an individual as responsive to cancer treatment.  Ultimately, if there is a difference or no difference in the oncoprotein(s) phosphorylation pattern observed between the two, treated cancer cells and nontreated cells, then one arrives at the effectiveness of the cancer therapy. The claims do not recite additional elements that amount to significantly more than the judicial exception. Accordingly, these claims are not be eligible under step 2A or step 2B.
Claims 15, 17, 20, 22-25, 27-30 and 34-36 are drawn to a non-statutory method having a "natural principle" as a limiting element or step without reciting additional elements/steps that integrate the natural principle into the claimed invention such that the natural principle is practically applied, and are sufficient to ensure that the claim amounts to significantly more than the natural principle itself. In the instant case, the "natural principle" is: detecting difference between oncoprotein(s) distribution patterns from in individual’s treated cancer cells and nontreated cancer cells. Differences between the presence/distribution of oncoproteins in an individual’s treated cancer cells and nontreated cancer cells, wherein the difference is indicative of the cancer cell’s responsiveness to the therapy. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because assaying for candidate cancer biomarkers does not add significantly more and is not an inventive concept. Nonetheless, it is not even clear from the claim language if one should look at less oncoprotein(s) distribution or more between the two sample types.  Because methods for making such determinations were well known in the art, these steps simply tell researchers to engage in well-understood, routine, conventional activity previously engaged in by scientists in the field. Such activities are normally not sufficient to transform an unpatentable law of nature into a patent-eligible application of such law. Detection of candidate cancer biomarkers and binding agents have been observed by applicant but not engineered by applicant. The claims do not add significantly more to the natural phenomenon because the claims do not require for example, a novel reagent, novel apparatus, or incorporate a novel treatment based on the correlation.
A claim that focuses on use of a natural principle must also include additional elements or steps to show that the inventor has practically applied, and added something significant to, the natural principle itself. See Mayo, 101 USPQ2d at 1966. Recited elements such as “performing”, “determining”, "comparing" and “identifying”, based on the natural principle impose no meaningful limit on the performance of the claimed invention. As set forth the claims do not impose meaningful limits on the performance of the claimed invention. Patents cannot be obtained on subject matter identified by the courts as being exempted from eligibility (i.e., laws of nature, natural phenomenon, and abstract ideas). Further, the active method steps are conventional and routine in the art for the reasons stated above and the claims do not amount to significantly more than the recited natural principle. The claims do not "practically apply" the natural principle; rather, the claims "simply inform" the natural principle to one performing routine active method steps and do not amount to significantly more than the natural principle itself. Thus the technology used by the instant claims is well-known in the art and does not contribute significantly more to the judicial exception. See the 2019 Revised Patent Subject Matter Eligibility Guidance and Federal Register
https://www.federalregister.gov/documents/2019/10/18/2019-22782/october-2019-patent-eligibility-guidance-update; and FDsys.gov.








Claim Rejections - 35 USC § 103

8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

9.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

10.	The rejection of claims 15, 17, 20, 22, 23, 27-29, 34 and new claims 35 and 36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Voehringer et al. CellBio Sciences abstract (2007/ IDS reference 11 submitted November 5, 2018) as evidenced by DeChristopher et al. (Oncotarget 3(1): 58-66, published February 2, 2012), and further in view of Deb-Basu et al. Poster No. 2008A, ASCB Meeting, San Diego (2006/ IDS reference 1 of Non-Patent Literature Documents submitted November 11, 2018), Botstein et al., US PGP 2003/0086939 (published May 8, 2003/ IDS reference 10 on sheet 2 submitted November 5, 2018) and Mann et al. (Trends in Biotech 20(6): 261-268, June 2002/ IDS reference 17 submitted November 5, 2018) is maintained and made. Claims 16, 18, 19, 21, 26 and 31-33 are cancelled.
The declaration under 37 CFR 1.132 filed August 8, 2022 is insufficient to overcome the rejection of claims 15, 17, 20, 22, 23, 27-29, 34 and new claims 35 and 36 based upon Mann et al. (Trends in Biotech 20(6): 261-268, June 2002/ IDS reference 17 submitted November 5, 2018) is as set forth in the last Office action because:  the rejection is based on the combination of several references and not just one reference, Mann et al. (Trends in Biotech 20(6): 261-268, June 2002/ IDS reference 17 submitted November 5, 2018) as the Declaration seems to hinge upon.  
Declarants focus on the alleged misgivings of Mann and its teachings regarding mass spectrometry (MS), as well as submit Steen et al. (Molecular & Cellular Proteomic 5.1: 172-181, 2006).  Declarants state Steen further details the “…problems that arise from the use of mass spectrometry for phosphorylation analysis”, see page 1 of the document.   The instant rejection is based on the combination of teachings from all four references stated herein. The instant rejection did not rely upon Mann to teach mass spectrometry.  Mann is of record because it teaches the utility of measuring protein phosphorylation and ratios.  Hence, the Declaration focused on the misgivings of Mann is not commensurate in scope. Moreover, statements regarding sensitivity and ranges are moot given the claims do not require any particular sensitivity and range, see last paragraph on page 2 of the Declaration.  Notwithstanding, all claim limitations are taught by the prior art, herein.  
	Applicants’ Remarks also submitted August 8, 2022 assert while the “Voehringer [poster] does provide preliminary results relating to the present invention, [it] does not teach the use and importance of performing simultaneous ratio analysis of protein isoforms in clinically matched samples, or a prediction of responsiveness to drug therapy”, see Remarks submitted August 8, 2022, page 9, 5th paragraph.  
	Applicants further assert the secondary references do not remedy the alleged deficiencies of primary reference, Voehringer noting the claimed methods teach “…performing simultaneous quantification of multiple isoforms of a single protein on paired tumor microbiopsy samples” over time and “…data was not generated from microbiopsy samples, but rather from much larger samples that were subsequently fractionated”, see Remarks, paragraph bridging pages 9 and 10; and pages 10 and 11.  
Applicants’ declaration, arguments and points of view have been carefully considered but fail to persuade.
	Voehringer need not teach the significance or value of the claimed methods, but rather the actual method. Preliminary results as Applicants have labeled the teachings within Voehringer do not preclude Voehringer’s disclosure of a nano-immunoassy platform (Firefly TM system) to monitor targeted drug impact on onco/signaling proteins within tumors at different points in time from very small samples utilizing peak analysis software as set forth in the rejection. 
	Deb-Basu teaches one of ordinary skill in the art the applicability of analyzing at multiple time points a small sample size of cells as the microbiopsy of Voehringer.  Botstein was relied upon teaching the utility of assaying paired samples from an individual at different time points to determine possible differences gleaned from treatment or no treatment of the samples.  And as noted previously, Mann was relied upon for the value of measuring protein phosphorylation and ratios.  
Applicants are reminded that the instant rejection is based on a combination of references. A proper rejection under 35 U.S.C. 103(a) is appropriate when one of ordinary skill of art would have been motivated to modify the primary reference by deleting features thereof or by interchanging with or adding features from pertinent secondary references, see MPEP 1504.03. Moreover, “[t]his modification of the primary reference in light of the secondary reference is proper because the applied references are so related that the appearance of features shown in one would suggest the application of those features to the other. See In re Rosen, 673 F.2d 388, 213 USPQ 347 (CCPA 1982); In re Carter, 673 F.2d 1378, 213 USPQ 625 (CCPA 1982), and In re Glavas, 230 F.2d 447, 109 USPQ 50 (CCPA 1956). Further, it is noted that case law has held that a designer skilled in the art is charged with knowledge of the related art; therefore, the combination of old elements, herein, would have been well within the level of ordinary skill. See In re Antle, 444 F.2d 1168,170 USPQ 285 (CCPA 1971) and In re Nalbandian, 661 F.2d 1214, 211 USPQ 782 (CCPA 1981). Accordingly, the rejection is maintained and made.
Voehringer teaches performing nanofluidic proteomic immunoassay (NIA) on a tumor microbiopsy cellular sample from an individual for simultaneous quantification of multiple isoforms of a single protein where fine needle aspirates were tested, as well as multiple isoforms of a single protein were analyzed, see FIREFLYTM Assay in column 1; and Figure 8 in column 4. “The levels of the different proteins were measured…in as few as 400 cells”, see abstract.  
	The nano-immunoassay platform (FIREFLYTM system) measured changes in the expression and activation of AKT, ERK, MYC, MEK, STAT, JNK and ERK oncoproteins before and after treatment, see abstract in column 1; and column 3. Erk, AKT, Bcl-2 and MYC oncoproteins were assayed from resected frozen tumor tissue, see column 2, Figure 4 caption.  As evidenced by DeChristopher the Firefly 3000 instrument system has compass software capable of identifying peaks, calculating percent phosphorylation, as well as graphing NIA best-fit traces displaying isoelectric point versus relative light units, see sentence and the following bridging columns 1 and 2 within the Nanofluidic…section on page 64.
Leukemia cell lysates were also sampled, see column 3. These lysates contain blood cells.  Small-molecule tyrosine kinase inhibitor, Gleevec was used as a treatment and specific isoforms of ERK protein (ERK1 and ERK2) were identified before and after treatments, see abstract in column 1; and column 4, Measuring…section and Figure 8. Figure 8 evidences decreases in the single phosphorylated form of ERK in 5 of the 6 patients tested and treated with Gleevec.
Voehringer also teaches comparing isoforms in said cellular sample with a paired sample from said individual, wherein the paired sample from said individual is a sample from the same tumor at a different time point, see column 3. Voehringer teaches oncoprotein isoforms as a biomarker (pStat5 is a marker in leukemia cells).  The drug response of pStat5 was assessed and compared at two different time points with the relative heights of the peaks of the isoforms are different, see column 3. Voehringer teaches a method useful for measuring the effects of targeted drug therapy, see abstract in column 1. Voehringer teaches identifying from the comparison of isoforms in said paired samples a determination of specific changes in protein isoforms, as measured by isoelectric focusing, see column 3.  The drug response of pStat5 compared at two different time points indicates a specific change where the relative heights of the peaks of the isoforms are different.  
Voehringer does not teach the claimed method, wherein the specific changes in response to therapy in proteins have been serially monitored and the samples are less than 1000 or 100 cells.  Voehringer also fails to teach the analysis of samples from the same tumor and the determination, analysis of ratios of isoforms in a cellular sample and comparing ratios of isoforms.
However, Deb-Basu teaches analysis of multiple time points from the same tumor and serial fine needle aspirates from tumors in vivo, see Introduction in column 1. Deb-Basu teaches use of the NIA method in which only 25 cells are needed, see Summary in column 3. It would be prima facie obvious to one of ordinary skill in the art at the time of the invention to use a sample of 1000 cells or less for analysis of multiple time points as taught by Deb-Basu, in the NIA method of Voehringer because Voehringer teaches analysis of leukemia tumor samples using NIA and Deb-Basu discloses analysis of chronic myeloid leukemia tumors (CML) with the advantage of using a small sample. One of skill in the art would recognize that use of a 25 cell from a tumor sample as taught by Deb-Basu is desirable because it helps conserve sample.
Botstein teaches analysis of biomarkers in paired samples from an individual from the same tumor sample at a different time point, see page 27, section 0303. Botstein teaches the utility of such analysis to determine the response of tumors to a therapeutic intervention such as doxorubicin, see page 27, section 0303. It would have been prima facia obvious to one of ordinary skill in the art at the time the invention was made to apply the technique of assaying samples from the same tumor at different time points disclosed by Botstein to the biomarker assay technique of Voehringer because Voehringer teaches assaying biomarkers in a cellular sample with a paired sample from said individual wherein the paired sample from said individual is a sample at a different time point and Botstein teaches that it is well known and conventional to compare samples from the same tumor.
Furthermore, Mann teaches determining and comparing the ratio of isoforms of the protein in the cellular sample and notes “the ratio of phosphorylation of protein residues is
crucial for function”, see page 266, Studying…section. One of ordinary skill in the art at the time of the invention would find it obvious to apply Mann teachings of ratio of phosphorylation of protein residues with Voehringer’s analysis of different amounts of phosphorylated protein residues because Voehringer teaches that different amounts of different phosphorylated residues correlates with a particular response and Mann discloses that a ratio is a useful method to analyze such variations where the ratios are crucial for function, see both references and in particular, Voehringer, Figure 8 in 4th column.
It would be prima facie obvious to one of ordinary skill in the art at the time of the invention to communicate the impact of drug intervention on a tumor/cancer to an individual/patient.  One of skill in the art would recognize that one must inform the patient of all possible methods of treatments in order to arrive at best prognostic options.

11.	The rejection of claims 15, 17, 20, 22, 23, 27-30, 34 and new claims 35 and 36 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Voehringer et al. (2007/ IDS reference 11 submitted November 5, 2018) as evidenced by DeChristopher et al. (Oncotarget 3(1): 58-66, published February 2, 2012), and further in view of Deb-Basu et al. Poster No. 2008A, ASCB Meeting, San Diego (2006/ IDS reference 1 of Non-Patent Literature Documents submitted November 11, 2018), Botstein et al., US PGP 2003/0086939 (published May 8, 2003/ IDS reference 10 on sheet 2 submitted November 5, 2018), Mann et al. (Trends in Biotech 20(6): 261-268, June 2002/ IDS reference 17 submitted November 5, 2018) and Fan et al. (Abstract 4 of 8, AACR-NCI-EORTC, October 22-26, 2007/ IDS reference 4 on sheet 3 submitted November 5, 2018) is maintained and made. Claims 16, 18, 19, 21, 26 and 31-33 are cancelled.
The declaration under 37 CFR 1.132 filed August 8, 2022 is insufficient to overcome the rejection of claims 15, 17, 20, 22, 23, 27-30, 34 and new claims 35 and 36 based upon Mann et al. (Trends in Biotech 20(6): 261-268, June 2002/ IDS reference 17 submitted November 5, 2018) is as set forth in the last Office action because:  the rejection is based on the combination of several references and not just one reference, Mann et al. (Trends in Biotech 20(6): 261-268, June 2002/ IDS reference 17 submitted November 5, 2018) as the Declaration seems to hinge upon.  
Declarants focus on the alleged misgivings of Mann and its teachings regarding mass spectrometry (MS), as well as submit Steen et al. (Molecular & Cellular Proteomic 5.1: 172-181, 2006).  Declarants state Steen further details the “…problems that arise from the use of mass spectrometry for phosphorylation analysis”, see page 1 of the document.   The instant rejection is based on the combination of teachings from all four references stated herein. The instant rejection did not rely upon Mann to teach mass spectrometry.  Mann is of record because it teaches the utility of measuring protein phosphorylation and ratios.  Hence, the Declaration focused on the misgivings of Mann is not commensurate in scope. Moreover, statements regarding sensitivity and ranges are moot given the claims do not require any particular sensitivity and range, see last paragraph on page 2 of the Declaration.  Notwithstanding, all claim limitations are taught by the prior art, herein.  
	Applicants state the arguments and reasons for traversal of the instant rejection is the same as noted in the first cited pending 103 rejection, see 4th paragraph on page 11 of the Remarks submitted August 8, 2022.  However, Applicants address Fan stating “[the abstract teaches] the analysis of ERK with respect to response to imatinib, the poster does not teach the analysis of protein isoforms, or the importance of determining simultaneous ratio analysis of protein isoforms in clinically matched samples from the same tumor over time.”, see page 11 of the Remarks submitted August 8, 2022. 
	Applicants’ points of view, the declaration and arguments have been carefully considered but fail to persuade. 
	For the reasons of record, cited in the first pending 103 rejection this instant rejection is maintained. Moreover, Fan was not relied upon for teaching the analysis of protein isoforms, or the importance of determining simultaneous ratio analysis of protein isoforms in clinically matched samples from the same tumor over time, but rather the ability to measure and differences in phosphorylation of oncoprotein, ERK in very small samples before and after tyrosine kinase inhibitor drug treatment. 
Applicants are reminded that the instant rejection is based on a combination of references. A proper rejection under 35 U.S.C. 103(a) is appropriate when one of ordinary skill of art would have been motivated to modify the primary reference by deleting features thereof or by interchanging with or adding features from pertinent secondary references, see MPEP 1504.03. Moreover, “[t]his modification of the primary reference in light of the secondary reference is proper because the applied references are so related that the appearance of features shown in one would suggest the application of those features to the other. See In re Rosen, 673 F.2d 388, 213 USPQ 347 (CCPA 1982); In re Carter, 673 F.2d 1378, 213 USPQ 625 (CCPA 1982), and In re Glavas, 230 F.2d 447, 109 USPQ 50 (CCPA 1956). Further, it is noted that case law has held that a designer skilled in the art is charged with knowledge of the related art; therefore, the combination of old elements, herein, would have been well within the level of ordinary skill. See In re Antle, 444 F.2d 1168,170 USPQ 285 (CCPA 1971) and In re Nalbandian, 661 F.2d 1214, 211 USPQ 782 (CCPA 1981). Accordingly, the rejection is maintained and made.
Voehringer teaches performing nanofluidic proteomic immunoassay (NIA) on a tumor microbiopsy cellular sample from an individual for simultaneous quantification of multiple isoforms of a single protein where fine needle aspirates were tested, as well as multiple isoforms of a single protein were analyzed, see FIREFLYTM Assay in column 1; and Figure 8 in column 4. “The levels of the different proteins were measured…in as few as 400 cells”, see abstract.  
	The nano-immunoassay platform (FIREFLYTM system) measured changes in the expression and activation of AKT, ERK, MYC, MEK, STAT, JNK and ERK oncoproteins before and after treatment, see abstract in column 1; and column 3. Erk, AKT, Bcl-2 and MYC oncoproteins were assayed from resected frozen tumor tissue, see column 2, Figure 4 caption.  As evidenced by DeChristopher the Firefly 3000 instrument system has compass software capable of identifying peaks, calculating percent phosphorylation, as well as graphing NIA best-fit traces displaying isoelectric point versus relative light units, see sentence and the following bridging columns 1 and 2 within the Nanofluidic…section on page 64.
Leukemia cell lysates were also sampled, see column 3. These lysates contain blood cells.  Small-molecule tyrosine kinase inhibitor, Gleevec was used as a treatment and specific isoforms of ERK protein (ERK1 and ERK2) were identified before and after treatments, see abstract in column 1; and column 4, Measuring…section and Figure 8. Figure 8 evidences decreases in the single phosphorylated form of ERK in 5 of the 6 patients tested and treated with Gleevec.
Voehringer also teaches comparing isoforms in said cellular sample with a paired sample from said individual, wherein the paired sample from said individual is a sample from the same tumor at a different time point, see column 3. Voehringer teaches oncoprotein isoforms as a biomarker (pStat5 is a marker in leukemia cells).  The drug response of pStat5 was assessed and compared at two different time points with the relative heights of the peaks of the isoforms are different, see column 3. Voehringer teaches a method useful for measuring the effects of targeted drug therapy, see abstract in column 1. Voehringer teaches identifying from the comparison of isoforms in said paired samples a determination of specific changes in protein isoforms, as measured by isoelectric focusing, see column 3.  The drug response of pStat5 compared at two different time points indicates a specific change where the relative heights of the peaks of the isoforms are different.  
Voehringer does not teach the claimed method, wherein the specific changes in response to therapy in proteins have been serially monitored and the samples are less than 1000 or 100 cells.  Voehringer also fails to teach the analysis of samples from the same tumor and the determination, analysis of ratios of isoforms in a cellular sample and comparing ratios of isoforms.  Voehringer does not teach the method, wherein the clinical microbiopsy cellular is a clinical CML microbiopsy specimen and samples were treated with imatinib.  
However, Deb-Basu teaches analysis of multiple time points from the same tumor and serial fine needle aspirates from tumors in vivo, see Introduction in column 1. Deb-Basu teaches use of the NIA method in which only 25 cells are needed, see Summary in column 3. It would be prima facie obvious to one of ordinary skill in the art at the time of the invention to use a sample of only 25 cells for analysis of multiple time points as taught by Deb-Basu, in the NIA method of Voehringer because Voehringer teaches analysis of leukemia tumor samples using NIA and Deb-Basu discloses analysis of chronic myeloid leukemia tumors (CML) with the advantage of using a small sample. One of skill in the art would recognize that use of a 25 cell from a tumor sample as taught by Deb-Basu is desirable because it helps conserve sample.
Botstein teaches analysis of biomarkers in paired samples from an individual from the same tumor sample at a different time point, see page 27, section 0303. Botstein teaches the utility of such analysis to determine the response of tumors to a therapeutic intervention such as doxorubicin, see page 27, section 0303. It would have been prima facia obvious to one of ordinary skill in the art at the time the invention was made to apply the technique of assaying samples from the same tumor at different time points disclosed by Botstein to the biomarker assay technique of Voehringer because Voehringer teaches assaying biomarkers in a cellular sample with a paired sample from said individual wherein the paired sample from said individual is a sample at a different time point and Botstein teaches that it is well Known and conventional to compare samples from the same tumor.
Furthermore, Mann teaches determining and comparing the ratio of isoforms of the protein in the cellular sample and notes “the ratio of phosphorylation of protein residues is
crucial for function”, see page 266, Studying…section. One of ordinary skill in the art at the time of the invention would find it obvious to apply Mann teachings of ratio of phosphorylation of protein residues with Voehringer’s analysis of different amounts of phosphorylated protein residues because Voehringer teaches that different amounts of different phosphorylated residues correlates with a particular response and Mann discloses that a ratio is a useful method to analyze such variations where the ratios are crucial for function, see both references and in particular, Voehringer, Figure 8 in 4th column.
	Fan further teaches the nano-immunoassay system analysis where the biomarker is ERK2, and the percentage of single phosphorylated form is down regulated in a CML sample from a patient that is responsive to a tyrosine kinase inhibitor, see abstract. Fan also teaches the system was used to analyze phosphorylated and unphosphorylated forms of ERK in CML cells before and after treatment with a tyrosine kinase inhibitor imatinib, see abstract. One of skill in the art would recognize that ERK comprises the genus of ERK1 and ERK2. Moreover, one of skill in the art would recognize the analysis of the genus of different phosphorylated and unphosphorylated forms comprises the species of the claimed invention. It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to detect changes in phosphorylation states of ERK2 in response to a kinase inhibitor as taught by Fan in the method of detecting and analysis of phosphorylated oncoproteins of Voehringer because Voehringer discloses analysis of ERK in response to compounds in leukemia tumors and Fan discloses, in the related art of CML, that the analysis of ERK1 and ERK2 in CML tumors are useful for testing the effects of particular therapeutic drugs.
It would be prima facie obvious to one of ordinary skill in the art at the time of the invention to communicate the impact of drug intervention on a tumor/cancer to an individual/patient.  One of skill in the art would recognize that one must inform the patient of all possible methods of treatments in order to arrive at best prognostic options.

12.	The rejection of claims 15, 17, 20, 22-25, 27-29, 34 and new claims 35 and 36 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Voehringer et al. (2007/ IDS reference 11 submitted November 5, 2018) as evidenced by DeChristopher et al. (Oncotarget 3(1): 58-66, published February 2, 2012), and further in view of Deb-Basu et al. Poster No. 2008A, ASCB Meeting, San Diego (2006/ IDS reference 1 of Non-Patent Literature Documents submitted November 11, 2018), Botstein et al., US PGP 2003/0086939 (published May 8, 2003/ IDS reference 10 on sheet 2 submitted November 5, 2018), Mann et al. (Trends in Biotech 20(6): 261-268, June 2002/ IDS reference 17 submitted November 5, 2018) and Vicent et al. (British Journal of Cancer 90: 1047-1052, 2004) is maintained and made. Claims 16, 18, 19, 21, 26 and 31-33 are cancelled.
The declaration under 37 CFR 1.132 filed August 8, 2022 is insufficient to overcome the rejection of claims 15, 17, 20, 22-25, 27-29, 34 and new claims 35 and 36 based upon Mann et al. (Trends in Biotech 20(6): 261-268, June 2002/ IDS reference 17 submitted November 5, 2018) is as set forth in the last Office action because:  the rejection is based on the combination of several references and not just one reference, Mann et al. (Trends in Biotech 20(6): 261-268, June 2002/ IDS reference 17 submitted November 5, 2018) as the Declaration seems to hinge upon.  
Declarants focus on the alleged misgivings of Mann and its teachings regarding mass spectrometry (MS), as well as submit Steen et al. (Molecular & Cellular Proteomic 5.1: 172-181, 2006).  Declarants state Steen further details the “…problems that arise from the use of mass spectrometry for phosphorylation analysis”, see page 1 of the document.   The instant rejection is based on the combination of teachings from all four references stated herein. The instant rejection did not rely upon Mann to teach mass spectrometry.  Mann is of record because it teaches the utility of measuring protein phosphorylation and ratios.  Hence, the Declaration focused on the misgivings of Mann is not commensurate in scope. Moreover, statements regarding sensitivity and ranges are moot given the claims do not require any particular sensitivity and range, see last paragraph on page 2 of the Declaration.  Notwithstanding, all claim limitations are taught by the prior art, herein.  
	Applicants state the arguments and reasons for traversal of the instant rejection is the same as noted in the first cited pending 103 rejection, see 4th paragraph on page 11 of the Remarks submitted August 8, 2022.  However, Applicants address Vicent stating “[the} reference fails to teach the analysis of protein isoforms, or the importance of determining simultaneous ratio analysis of protein isoforms in clinically matched samples from the same tumor over time.”, see the 2nd paragraph on page 12 of the Remarks submitted August 8, 2022. 
	Applicants’ points of view, the declaration and arguments have been carefully considered but fail to persuade. 
	For the reasons of record, cited in the first pending 103 rejection this instant rejection is maintained. Moreover, Vincent was not relied upon for teaching the analysis of protein isoforms, or the importance of determining simultaneous ratio analysis of protein isoforms in clinically matched samples from the same tumor over time, but rather the activation of ERK1/2 and its expression in kidney, head and neck cancers.   
Applicants are reminded that the instant rejection is based on a combination of references. A proper rejection under 35 U.S.C. 103(a) is appropriate when one of ordinary skill of art would have been motivated to modify the primary reference by deleting features thereof or by interchanging with or adding features from pertinent secondary references, see MPEP 1504.03. Moreover, “[t]his modification of the primary reference in light of the secondary reference is proper because the applied references are so related that the appearance of features shown in one would suggest the application of those features to the other. See In re Rosen, 673 F.2d 388, 213 USPQ 347 (CCPA 1982); In re Carter, 673 F.2d 1378, 213 USPQ 625 (CCPA 1982), and In re Glavas, 230 F.2d 447, 109 USPQ 50 (CCPA 1956). Further, it is noted that case law has held that a designer skilled in the art is charged with knowledge of the related art; therefore, the combination of old elements, herein, would have been well within the level of ordinary skill. See In re Antle, 444 F.2d 1168,170 USPQ 285 (CCPA 1971) and In re Nalbandian, 661 F.2d 1214, 211 USPQ 782 (CCPA 1981). Accordingly, the rejection is maintained and made.
Voehringer teaches performing nanofluidic proteomic immunoassay (NIA) on a tumor microbiopsy cellular sample from an individual for simultaneous quantification of multiple isoforms of a single protein where fine needle aspirates were tested, as well as multiple isoforms of a single protein were analyzed, see FIREFLYTM Assay in column 1;  and Figure 8 in column 4. “The levels of the different proteins were measured…in as few as 400 cells”, see abstract.  
	The nano-immunoassay platform (FIREFLYTM system) measured changes in the expression and activation of AKT, ERK, MYC, MEK, STAT, JNK and ERK oncoproteins before and after treatment, see abstract in column 1; and column 3. Erk, AKT, Bcl-2 and MYC oncoproteins were assayed from resected frozen tumor tissue, see column 2, Figure 4 caption.  As evidenced by DeChristopher the Firefly 3000 instrument system has compass software capable of identifying peaks, calculating percent phosphorylation, as well as graphing NIA best-fit traces displaying isoelectric point versus relative light units, see sentence and the following bridging columns 1 and 2 within the Nanofluidic…section on page 64.
Leukemia cell lysates were also sampled, see column 3. These lysates contain blood cells.  Small-molecule tyrosine kinase inhibitor, Gleevec was used as a treatment and specific isoforms of ERK protein (ERK1 and ERK2) were identified before and after treatments, see abstract in column 1; and column 4, Measuring…section and Figure 8. Figure 8 evidences decreases in the single phosphorylated form of ERK in 5 of the 6 patients tested and treated with Gleevec.
Voehringer also teaches comparing isoforms in said cellular sample with a paired sample from said individual, wherein the paired sample from said individual is a sample from the same tumor at a different time point, see column 3. Voehringer teaches oncoprotein isoforms as a biomarker (pStat5 is a marker in leukemia cells).  The drug response of pStat5 was assessed and compared at two different time points with the relative heights of the peaks of the isoforms are different, see column 3. Voehringer teaches a method useful for measuring the effects of targeted drug therapy, see abstract in column 1. Voehringer teaches identifying from the comparison of isoforms in said paired samples a determination of specific changes in protein isoforms, as measured by isoelectric focusing, see column 3.  The drug response of pStat5 compared at two different time points indicates a specific change where the relative heights of the peaks of the isoforms are different.  
Voehringer does not teach the claimed method, wherein the specific changes in response to therapy in proteins have been serially monitored and the samples comprises kidney cancer cells and head and neck cancer cells and less than 1000 or 100 cells.  Voehringer also fails to teach the analysis of samples from the same tumor and the determination, analysis of ratios of isoforms in a cellular sample and comparing ratios of isoforms.
However, Deb-Basu teaches analysis of multiple time points from the same tumor and serial fine needle aspirates from tumors in vivo, see Introduction in column 1. Deb-Basu teaches use of the NIA method in which only 25 cells are needed, see Summary in column 3. It would be prima facie obvious to one of ordinary skill in the art at the time of the invention to use a sample of only 25 cells for analysis of multiple time points as taught by Deb-Basu, in the NIA method of Voehringer because Voehringer teaches analysis of leukemia tumor samples using NIA and Deb-Basu discloses analysis of chronic myeloid leukemia tumors (CML) with the advantage of using a small sample. One of skill in the art would recognize that use of a 25 cell from a tumor sample as taught by Deb-Basu is desirable because it helps conserve sample.
Botstein teaches analysis of biomarkers in paired samples from an individual from the same tumor sample at a different time point, see page 27, section 0303. Botstein teaches the utility of such analysis to determine the response of tumors to a therapeutic intervention such as doxorubicin, see page 27, section 0303. It would have been prima facia obvious to one of ordinary skill in the art at the time the invention was made to apply the technique of assaying samples from the same tumor at different time points disclosed by Botstein to the biomarker assay technique of Voehringer because Voehringer teaches assaying biomarkers in a cellular sample with a paired sample from said individual wherein the paired sample from said individual is a sample at a different time point and Botstein teaches that it is well known and conventional to compare samples from the same tumor.
Furthermore, Mann teaches determining and comparing the ratio of isoforms of the protein in the cellular sample and notes “the ratio of phosphorylation of protein residues is
crucial for function”, see page 266, Studying…section. One of ordinary skill in the art at the time of the invention would find it obvious to apply Mann teachings of ratio of phosphorylation of protein residues with Voehringer’s analysis of different amounts of phosphorylated protein residues because Voehringer teaches that different amounts of different phosphorylated residues correlates with a particular response and Mann discloses that a ratio is a useful method to analyze such variations where the ratios are crucial for function, see both references and in particular, Voehringer, Figure 8 in 4th column.
Vicent teaches activated ERK1/2 and/or increased levels of ERK1/2 in kidney cancer tissue and head and neck cancers, see page 1048, 1st column.  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to apply the techniques taught in Voehringer and Deb-Basu to kidney cancer cells and head and neck cancer cells.   One of ordinary skill in the art at the time of the invention would find it obvious to apply the teachings of Voehringer and Deb-Basu to these particular cell types because ERK1/2 was easily assessed and identified in the other samples yielding information their isoforms before and after treatment with therapy, see all references in their entireties.  
It would be prima facie obvious to one of ordinary skill in the art at the time of the invention to communicate the impact of drug intervention on a tumor/cancer to an individual/patient.  One of skill in the art would recognize that one must inform the patient of all possible methods of treatments in order to arrive at best prognostic options.

Double Patenting
13.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

14.	The provisional nonstatutory double patenting rejection over claims 15, 17, 20, 22-25, 27-30, 34 and new claims 35 and 36 as being unpatentable over claims 1-3, 5, 7-10, 19 and 21 of copending Application No. 16/356,582 (filed 03/18/2019) is maintained and made. Claims 16, 18, 19, 21, 26 and 31-33 are cancelled.
	Applicants direct the Examiner’s attention to MPEP 804, wherein the instant rejection should be withdrawn over the earlier filed application, see bridging paragraph on pages 12 and 13 of the Remarks submitted August 8, 2022.  Applicants’ point of view has been carefully considered, but fails to persuade.
	As noted in the said section of the MPEP “…[i]f a provisional nonstatutory double patenting rejection is the only rejection remaining in an application having the earliest effective U.S. filing date …the examiner should withdraw the rejection in the application having the earliest effective U.S. filing date and permit that application to issue as a patent”, see the Remarks, page 12.
	However, at this point in prosecution the instant is not the sole rejection, as other rejections are maintained as indicated herein.
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims read on monitoring response to tyrosine kinase inhibitor cancer therapy via phosphorylation pattern of oncoproteins, wherein the cancers cells are with a fine needle aspirate and were frozen at some time in the method. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
15.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

16.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ALANA HARRIS DENT whose telephone number is (571)272-0831.  The Examiner works a flexible schedule, however she can generally be reached on 8AM-6PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALANA HARRIS DENT
Primary Examiner
Art Unit 1643



29 September 2022
/Alana Harris Dent/Primary Examiner, Art Unit 1643